PARIENTE, Judge.
Plaintiff, Misala, Inc., appeals from final judgment in favor of defendant, Richard Eagles, in its action for breach of a lease agreement. Because the trial court went beyond the four corners of the lease agreement in determining that an entity other than the signatories to the lease should be responsible for payments under the lease, we reverse and remand for a new trial.
It is a well-settled principle of contract law that where the terms of a contract are unambiguous, the parties’ intent must be determined from the “four corners” of the document. As this court stated in Fecteau v. Southeast Bank, N.A., 585 So.2d 1005, 1007 (Fla. 4th DCA 1991), and eases cited therein, “[i]n the absence of ambiguity, the language itself is the best evidence of the parties’ intent and its plain meaning controls.” This fundamental principle of contract interpretation has been applied to cases involving construction of lease agreements. See Walgreen Co. v. Habitat Dev. Corp., 655 So.2d 164 (Fla. 3d DCA 1995).
In this case the terms of the lease agreement were unambiguous as to the parties to the agreement. Thus, the trial court went beyond the four comers of the agreement in its final judgment when it considered evidence of the parties’ intent that a third entity not in existence at the time the lease was executed would be responsible for the lease payments. Finding this to be in derogation of principles of contract interpretation, we reverse and remand for proceedings consistent with this opinion.
WARNER and POLEN, JJ., concur.